Case 1:19-cv-00210-RA Document11 Filed 03/07/19 Page 1of1

UNITIED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL FIGUEROA, * NOTICE OF APPEARANCE
Plaintiff 19-CV-2iQ(RA)
-against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Defendants
x

 

SIRS:

PLEASE TAKE NOTICE, that the undersigned attorney SHERMAN B.
KERNER hereby appears in the above entitled action on behalf of plaintiff RAFAEL
FIGUEROA in connection with the above matter.

Dated: Farmingdale, New York
March 5, 2019

Yours, etc.

Mimae (9 Maer

SHERMAN B. KERNER
Grey and Grey, LLP
Attorneys for Plaintiff(s)
360 Main Street
Farmingdale, New York 11735
516.249.1342
Our File No. 17-0702

TO: BRAND GLICK & BRAND, P.C.
Attorneys for Defendants
600 Old Country Road, Suite 440
Garden City, NY 11530
(516) 746-3500
